Citation Nr: 0201172	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  01-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $7,574.00 to include the question of whether 
the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  In August 2000, the St. Petersburg, Florida, Regional 
Office (RO) proposed to retroactively terminate payment of 
the veteran's Department of Veterans Affairs (VA) improved 
pension benefits as of May 1, 1997 due his receipt of 
unreported income.  In September 2000, the RO implemented the 
proposed termination.  In October 2000, the RO informed the 
veteran in writing of an overpayment of VA improved pension 
benefits to him in the amount of $7,574.00 and his waiver and 
appellate rights.  In October 2000, the veteran requested a 
waiver of recovery of the overpayment in the calculated 
amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $7,574.00 upon its finding of bad 
faith.  In February 2001, the veteran submitted a notice of 
disagreement with both the creation of the overpayment of VA 
improved pension benefits in the amount of $7,574.00 and the 
denial of his waiver request.  In July 2001, the RO issued a 
statement of the case to the veteran and his accredited 
representative which addressed solely the issue of waiver of 
recovery of an overpayment of VA improved pension benefits in 
the amount of $7,574.00.  In August 2001, the veteran 
submitted a substantive appeal from the denial of a waiver of 
recovery of the overpayment in the calculated amount.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


REMAND

The veteran advances on appeal that the alleged overpayment 
of VA improved pension benefits in the amount of $7,574.00 
was not properly created and any valid debt should be waived.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

The veteran has submitted a timely notice of disagreement 
with the creation of the overpayment of VA improved pension 
benefits in the amount of $7,574.00.  The RO has not issued a 
statement of the case or supplement statement of the case 
which addresses that issue.  The Court has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a statement of the case addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran and his 
accredited representative of any information and evidence not 
previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West Supp. 2001).  The veteran's request for waiver of the 
alleged overpayment has not been considered under the amended 
statutes.  Therefore, the veteran's claim must be returned to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)) are fully met.  

2.  The claim should then be reviewed by 
the RO and a determination made as to the 
propriety of the creation of the 
overpayment against the veteran.  If it 
is determined that the overpayment was 
properly created and the claim for waiver 
continues to be denied, the RO should 
then issue a supplemental statement of 
the case to the veteran and his 
accredited representative which contains 
a full and complete discussion of (1) 
whether the overpayment of VA improved 
pension benefits in the amount of 
$7,574.00 was properly created; (2) the 
veteran's entitlement to waiver of 
recovery of VA improved pension benefits; 
and (3) all applicable laws and 
regulations.  Specifically, the 
supplemental statement of the case should 
include a discussion of the events which 
led to the creation of the overpayment 
and an explanation of the amount of the 
indebtedness assessed against the 
veteran.  The veteran should be given the 
opportunity to respond to the 
supplemental statement of the case.  

3.  Thereafter, if otherwise in order, 
the RO should forward the veteran's 
claims file and Income Verification Match 
(IVM) folder, if existent, to the Board 
in accordance with the guidelines set 
forth by the General Counsel of the VA's 
advisory opinion dated November 14, 1995 
for the safeguarding of IVM folders.  
VAOPGCADV 29-95.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn regarding 
the final disposition of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


